Title: To John Adams from William Gordon, 10 May 1783
From: Gordon, William
To: Adams, John


My Dear Sir
Jamaica Plain May 10. 1783.

From what Dr Holten writes me in his of the 16th ult I suspect You will be upon your passage home: however there is a chance of the contrary, therefore venture sending by the present conveyance from Providence to London. You are to have other letters from Braintree &c &c by the same channel; & yet this possibly may be first recd, for which reason I mention your family & friends being well; ere I tell you that your obliging favour of Decr 12th came duly to hand: & I congratulate You most heartily, not only on an extraordinary good peace, but on the part you have acted in obtaining it. I have seen yours to Tom Cod of Marblehead, & to Hutchinson’s successor at Milton. Last monday sennight I dined at the aged Colo within about 2 ½ of your seat, where I saw & heard the contents of a ms story. We drank tea at the quondam Watchmakers, & spent the night where You have spent many a happy one: & I trust will do it again. For desert was admitted to the perusal of Extracts. It was against the directions of the supreme authority to carry the ms out of the house or to copy from it: but I stored my head with as much as my brains would carry. I was fully of the opinion that your joint advice to my Countryman was the best that could be given; & of this assured a Precious Dr in a late epistle to him. I wrote largely & fully to You the last Decr & committed it to the care of young Gray. We want You here, & yet I wish to have You at Westminster. I know not where you can be of most service. We are in poor situations: & need abler heads & quicker hands. Would be plainer, & fill my paper, but am jealous that all will be consigned to the fire, agreeable to my directions to Mr De Neufville in case You should be on your way to America.
With most affectionate regards I remain your sincere Friend / & very humble servant
William Gordon

My brother Dr the great bell of Boston has a letter from the Marquis Le Fayette with & by which he amuses his company & opens in hyperbolical commendations of the French, I am better pleased with mine from the Washington in Politics.

